Casey and Weiss, JJ.,
dissent and vote to affirm in a memorandum by Casey, J. Casey, J. (dissenting). Supreme Court concluded that the restrictive covenant at issue prohibited both a freestanding television antenna and an aerial tower, and the court found that defendants’ television satellite dish violated both of these prohibitions. Since there is adequate support in the record for Supreme Court’s conclusions and factual findings, we would affirm the judgment.
Plaintiffs’ expert presented undisputed testimony that defendants’ structure was such that it was readily capable of being freestanding. The structure consisted of a steel pole, about five inches in diameter, embedded in the ground with a height above ground in excess of 20 feet and with a satellite dish on top. The expert qualified his opinion upon the assumption that the structure was properly embedded in the ground, but it is our view that the question of whether the pole was *829installed according to accepted engineering practices is irrelevant to the issue of whether the structure violates the restrictive covenant. Had the structure been located in the yard away from defendants’ house it clearly would have been in violation of the covenant even if its installation did not meet accepted engineering standards. While a strong wind might bring such a structure down, the structure would violate the covenant as long as it remained standing. Although restrictive covenants should be narrowly construed, it is unreasonable to read the restriction herein as applying only to those structures that have been installed according to accepted engineering practices.
In addition to the expert testimony that the structure was of the type that would be readily capable of standing alone, plaintiffs also introduced the deposition of the defendant who installed the structure, which states that the pole was placed in a hole approximately two feet in diameter and four feet deep and that concrete was poured in to hold the pole. It is our view that this evidence satisfied plaintiffs’ burden of proving that defendants’ satellite dish constituted a freestanding structure which violated the restrictive covenant and that the incidental attachment of the structure to the house did not change its character. Detailed evidence concerning the exact method of the pole’s installation in the ground and other matters which might show that the structure did not violate the restriction since it was incapable of standing without its attachment to the house were solely within the control of defendants,* and therefore defendants bore the burden of coming forward with that evidence once plaintiffs established their prima facie entitlement to relief.

 Plaintiffs’ expert would have had to trespass on defendants’ property and dig up the offending structure in order to determine soil conditions and the amount and type of concrete used to support the pole.